Citation Nr: 0734055	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  06-28 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (claimed as lung condition).  

3.  Entitlement to service connection for coronary artery 
disease/atherosclerotic heart disease.

4.  Entitlement to service connection for bladder cancer.

5.  Entitlement to service connection for skin cancer.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1947.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2004 rating decision rendered by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In September 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

A motion to advance this case on the docket was granted by 
the Board in October 2007.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends, in part, that he developed migraine 
headaches, a lung disability, a heart disability, and cancers 
of the bladder and skin due to exposure to chemicals 
(specifically, LN compounds "phenoxy" and/or insecticides) 
during his service in India.  

Information from VA Central Office indicated that experiments 
from 1945 to 1946 to determine the feasibility of 
accomplishing severe injury or destruction of tropical food 
crops by the application of growth-inhibiting compounds in 
static trials were conducted in Kumbla, South India.  The 
agents used were described as LN compounds "phenoxy."

Initially, in his February 2003 application for compensation 
benefits, the veteran maintained that he was exposed to the 
chemicals while stationed at "Monibara."  
Thereafter, in a statement received by the RO in June 2003, 
the veteran indicated that he was stationed at "Moin Bari" 
air base in 1945 when the entire base was sprayed by a B-25 
airplane to control mosquitoes.  The veteran maintained that 
Moin Bari air base was located at the base of the Himalaya 
Mountains where they flew supplies into China.  At the 
September 2007 Travel Board hearing, the veteran then 
maintained that he was stationed at "Mumbai" when he was 
exposed to the chemicals sprayed by a B-25 airplane during 
his period of service from April 1944 to January 1947.  He 
was not told at that time what were the chemicals.  In his 
flying missions, he recalled at times needing to be diverted 
to other air bases such as Calcutta.  Also, he recalled one 
time he had to be diverted to another air base whose name he 
could not recall.  The veteran's representative maintained 
that Kumbla was exactly 75 miles away from Mumbai.  

The Board observes that the record is currently incomplete.  
The veteran's personnel records should be obtained to 
ascertain his dates of service in India and the unit to which 
he was attached during this period.  Then, the unit's history 
should be obtained to ascertain whether his unit's area of 
responsibility included missions to Kumbla. 

Lastly, the Board notes that in a May 2004 letter, Dr. K.C. 
acknowledged that he was not an expert but nevertheless 
contended that it could not be excluded that the veteran's 
"herbicide/insecticide exposure" attributed to his intense 
migraine headaches.  In a June 2004 letter, Dr. S.S. 
similarly acknowledged that he was not an expert on whether 
the exposure to herbicides and insecticides could lead to the 
development of bladder cancer, but contended that the 
epidemiology of bladder cancer was such that there were 
certainly some known risk factors that included exposure to 
some organic chemicals.  Based on the foregoing opinions, the 
Board finds that the review of the veteran's unit history 
should include ascertaining whether it was documented that 
his unit was in an area that was sprayed with insecticides in 
general. 
  
Accordingly, the case is REMANDED for the following action:

1.  Please verify the veteran's dates 
of service in India and the unit to 
which he was attached during this 
period, and ascertain whether his 
unit's area of responsibility included 
missions to Kumbla, and whether his 
unit was in an area that was sprayed 
with insecticides in general.  In this 
regard, please obtain the veteran's 
service personnel records and unit 
history.

2.  Thereafter, if verified that the 
veteran's unit's area of responsibility 
included missions to Kumbla, the veteran 
should be scheduled for VA examinations
by physicians with appropriate expertise 
to determine the nature and etiology of 
his claimed migraine headaches, lung, 
heart, bladder cancer, and skin cancer 
disabilities.  Based upon the examination 
results and the review of the claims 
folder, the examiner should state an 
opinion with respect to each currently 
present migraine headache, lung, heart, 
bladder cancer, and skin cancer 
disability as to whether there is a 50 
percent or better probability that the 
disability is related to his military 
service, to include exposure to LN 
compounds "phenoxy."  The rationale for 
all opinions must also be expressed. 

3.  If verified that the veteran's unit 
was in an area that was sprayed with 
insecticides, the veteran should be 
scheduled for VA examinations by 
physicians with appropriate expertise to 
determine the nature and etiology of his 
claimed migraine headaches and bladder 
cancer disabilities.  Based upon the 
examination results and the review of the 
claims folder, the examiner should state 
an opinion with respect to each currently 
present migraine headache and bladder 
cancer disability as to whether there is 
a 50 percent or better probability that 
the disability is related to his military 
service, to include exposure to 
insecticides in general.  The rationale 
for all opinions must also be expressed. 

4.  The RO or the AMC should also 
undertake any other indicated 
development.

5.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



